DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 28-36, 38 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Busch (U.S. Pub. No. 2016/0096054).
Regarding claim 1, Bush discloses a throttle management system controller for an emergency vehicle containing a power take off (fig. 3 shows a connection between the pump and the engine) mechanically linking a fire suppression system (328) with a transmission and an engine (334 is a transmission and an engine), wherein the engine is controlled by a control station (324 and 332) via a multiplex system (318), said throttle management system controller comprising: 
at least one life safety connectivity component that is configured to communicate with the fire suppression system (Abstract discloses the pump as a fire suppression system); 
a powertrain connection component (214) that is configured to communicate with the engine, the transmission and the power take off; and 
wherein the throttle management system controller is configured to control the engine after the throttle management system controller receives an error notification (this can be any signal like monitoring the pressure and seeing that is below desired pressure as is disclosed in paragraph 21) from the multiplex system by transmitting a powertrain resource request to the engine of the emergency vehicle (paragraph 24 discloses controlling pump pressure from various locations).
Regarding claim 28 which depends from claim 1, Bush discloses further comprising a multiplex communication component communicatively linked to the multiplex system to allow the throttle management system controller to receive status of the emergency vehicle (shown in fig. 3).
Regarding claim 29 which depends from claim 1, Bush discloses further comprising a pedal (paragraph 23 discloses a vernier throttle control).
Regarding claim 30 which depends from claim 29, Bush discloses wherein the power resource request transmitted to the engine of the emergency vehicle is based on instructions received from the throttle pedal (paragraph 23 discloses a vernier throttle control).
Regarding claim 31 which depends from claim 29, Bush discloses wherein the error notification includes an instruction to disable the engine (paragraphs 18 and 19 discloses slowing the engine speed due to undesirable conditions).
Regarding claim 32 which depends from claim 29, Bush discloses wherein the error notification includes an instruction to disable the fire suppression system (disclosed in paragraph 18).
Regarding claim 33 which depends from claim 29, Bush discloses wherein the error notification is system fault, network fault or configuration error (paragraph 37 discloses engine warning data monitoring which would be a system fault and as stated above the pressure at an undesirable level would also be a system fault).
Regarding claim 34 which depends from claim 29, Bush discloses wherein the pedal is a throttle pedal (paragraph 23 discloses a vernier throttle control).
Regarding claim 35 which depends from claim 29, Bush discloses wherein the pedal is a foot brake pedal (paragraph 23 discloses a vernier throttle control which would allow for commands to increase and decrease the speed.  This being operated by a “foot” is an intended use limitation which is addressed by a system that can be controlled by a foot.).
Regarding claim 36 which depends from claim 34, Bush discloses wherein the throttle management system controller is configured to increase throttle gradually over a first period of time after receiving full throttle instruction from the throttle pedal (there is always a time delay between inputs and outputs and everything happens over a “period of time”).
Regarding claim 38 which depends from claim 34, Bush discloses wherein the throttle management system controller is configured to decrease throttle gradually over a second period of time after a user's foot is removed from the throttle pedal (there is always a time delay between inputs and outputs and everything happens over a “period of time”).

Allowable Subject Matter
Claims 37 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims require a throttle control which controls an engine to control the operation of a fire suppression system to change a throttle opening that feeds an engine over a thirty second time .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747